Citation Nr: 0107880	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as sinus disability. 

2.  Entitlement to service connection for disability claimed 
as restless leg syndrome.

3.  Entitlement to an increased disability rating for 
service-connected tinea versicolor, currently rated as 30 
percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected alopecia, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1990 to 
July 1991.  The veteran also had approximately four years and 
four months prior inactive duty served, as well as active 
duty training from July 1986 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations rendered in 
January 1998 and June 1999 by the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  With 
regard to the January 1998 rating decision, which denied 
service connection for a sinus disability and restless leg 
syndrome, a notice of disagreement (NOD) was received in 
February 1998, the RO issued a statement of the case (SOC) in 
March 1998, and a substantive appeal (SA) was received in 
April 1998 in the form of a RO hearing transcript.  In 
connection with the June 1999 rating decision, which denied a 
disability rating in excess of 30 percent for tinea 
versicolor and a compensable disability rating for alopecia, 
a NOD was received in June 1999, the RO issued a SOC in July 
1999, and SA was received in July 1999 in the form of a RO 
hearing transcript.  The Board notes that the veteran 
appeared and testified at a September 2000 Board hearing in 
Washington, D.C. 

Although at the time of the September 2000 Board hearing it 
did not appear that the sinus disability and restless leg 
syndrome issues had been certified on appeal, further review 
of the record shows that both are properly in appellate 
status at this time.

However, testimony regarding a claim for an increased rating 
for service-connected post-traumatic stress disorder (PTSD) 
was offered at the September 2000 Board hearing.  That issue 
does not appear to be in appellate status and is hereby 
referred to the RO for development and adjudication. 


FINDINGS OF FACT

1.  The veteran's service-connected tinea versicolor is 
manifested by extensive hypopigmented and hyperpigmented 
areas of the trunk, back, extremities, and scalp, without 
scarring or inflammation, but is not productive of eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, nor is it shown to be 
exceptionally repugnant.

2.  The veteran's service-connected alopecia is manifested by 
a decreased amount of hair in a patchy and irregular 
distribution. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected tinea versicolor have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 
7806 (2000).

2.  The schedular criteria for a 10 percent (but no higher) 
disability rating for service-connected alopecia have been 
met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 
7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1999 report of contact shows that the veteran 
requested an evaluation for increased ratings for his 
service-connected tinea versicolor and alopecia.  Increased 
ratings were denied by rating decision in June 1999, and the 
present appeal ensued. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims files with regard to the increased 
rating issues, the Board finds that there has been 
substantial compliance with the notice/assistance provisions 
of the new legislation.  The record includes the veteran's 
service medical records (SMRs), VA examination reports, VA 
treatment records, private medical records, color photographs 
of the affected body parts, the veteran's variously dated 
written statements, several RO hearing transcripts dated in 
April 1998, July 1998, and July 1999, and the veteran's 
September 2000 Board hearing testimony.  No additional 
pertinent evidence has been identified by the veteran.  The 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's tinea versicolor and 
alopecia rating claims and that no further action is 
necessary to meet the duty to assist under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Tinea Versicolor

Pursuant to a November 1996 RO rating decision, the veteran 
was initially service-connected for tinea versicolor and 
assigned a 10 percent disability rating, effective October 2, 
1992.  In accordance with an April 1997 rating decision, the 
veteran's disability rating for tinea versicolor was 
increased to 30 percent, effective September 29, 1992. 

The relevant includes a May 1998 VA dermatological 
examination report which notes the veteran's history of 
suffering from an extensive skin rash all over his body.  
Objectively, there were multiple areas of color change over 
his arms.  Reference was made to attached photos and plotting 
diagram showing the affected areas of skin about the body.  
There was some mild scaling of the forearms and shins noted, 
but the rest of the rash appeared smooth in texture.  The 
diagnosis was tinea versicolor.  The examiner commented that 
the disease was "quite cosmetically deforming for the 
[veteran]."

A March 1999 VA dermatological examination report notes that 
although the veteran's claims file was not present, the 
veteran's VA chart was reviewed, as was the May 1998 VA 
examination report.  The veteran's complaints and medical 
history were recited.  The veteran reported that his tinea 
versicolor did not itch, but that the rash had persisted even 
with regular application of prescribed medicine.  He reported 
that the everyday use of over-the-counter lotion has 
prevented his skin from getting dry, flaky, and pale.  It was 
also reported that when he sweats during the summer, the 
lesions become raised.  Objectively, there were hypopigmented 
areas affecting half of the back, the majority of his flank, 
and on portions of his calf, while hyperpigmented areas were 
in variable locations, including the scalp, arms, shoulders, 
calf, and heels.  There were also scattered hypopigmented and 
hyperpigmented areas around the trunk.  All of the lesions 
are macular and without inflammation, scaling, or scarring.  
The relevant diagnosis was tinea versicolor.

The remaining evidence consists of the veteran's variously 
dated written statements, July 1999 RO hearing testimony, 
September 2000 Board hearing testimony, and photographs of 
the veteran taken for the purpose of evaluating his tinea 
versicolor.

The veteran's disability due to tinea versicolor is rated by 
applying the criteria set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 and 7806.  Diagnostic Code 7800, which 
enunciates the guidelines for rating disfiguring scars of the 
head, face, and neck, provides the following:  a 
noncompensable rating for slight scars; a 10 percent rating 
for moderately disfiguring scars; a 30 percent disability 
rating for severe scaring producing a marked and unsightly 
deformity of eyelids, lip, or auricles; or a maximum 50 
percent disability rating for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Diagnostic Code 7806, 
which outlines the criteria for rating eczema, provides for 
the following: a noncompensable rating for slight eczema, 
characterized by exfoliation, exudation, or itching on a 
nonexposed area or small surface; a 10 percent rating for 
eczema with exfoliation, exudation, or itching if involving 
an exposed surface or extensive area; a 30 percent disability 
rating for eczema with exudation or itching constant, 
extensive lesions, or causes marked disfigurement; or a 
maximum 50 percent disability rating for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or that is exceptionally 
repugnant. 

While the Board recognizes the veteran's contentions 
regarding the severity of his skin disability, the 
preponderance of the evidence is against entitlement to a 
rating in excess of the current 30 percent under applicable 
rating criteria.  The Board has reviewed the medical evidence 
and the photographs of the veteran's hypopigmented and 
hyperpigmented legions located on the scalp, arms, shoulders, 
trunk, back, and legs.  Although these lesions are persistent 
and extensive, it has not been shown that they result in 
ulceration or extensive exfoliation or crusting.  Further no 
systemic or nervous manifestations have been reported.  While 
it may be argued that there is marked disfigurement, the 
current 30 percent rating contemplates marked disfigure.  
After reviewing the evidence the Board is unable to find that 
the manifestations of the disability can be viewed as 
exceptionally repugnant so as to warrant a 50 percent rating.  
Although the Board concedes that the veteran's tinea 
versicolor is disfiguring, it is not exceptionally so.  
Therefore, it is the opinion of the Board that the 
preponderance of the evidence is against a disability rating 
is excess of 30 percent, as it is not shown by the medical 
evidence that the veteran suffers from eczema that is 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that 
such eczema is exceptionally repugnant, nor is his tinea 
versicolor shown to be productive of complete or an 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  There is no 
deformity of the head or face.  In sum, the Board is 
compelled to find that there is no basis for assigning a 
rating in excess of the current 30 percent under the 
regulatory rating criteria by which the Board is bound by 
law. 

II.  Alopecia

Pursuant to a November 1998 hearing officer decision, the 
veteran was initially service-connected for alopecia and 
assigned a noncompensable disability rating, effective 
October 3, 1997.

A February 1998 VA dermatological examination report recounts 
the veteran's complaints and history concerning his alopecia.  
Objectively, the veteran exhibited evidence of male pattern 
baldness, as the major extent of the disease involved the 
forehead.  There was no ulceration, exfoliation, or crusting, 
nor was there any associated systemic or nervous 
manifestation.  The diagnosis was male pattern baldness.

An August 1998 VA dermatological examination report notes the 
veteran's complaints and history regarding his alopecia.  
Irregular hair loss throughout the entire scalp was noted.  
There was no inflammation or scaling present.  The impression 
was irregular alopecia of the scalp, diffuse, etiology 
unknown.

A March 1999 VA dermatological examination report notes the 
veteran's complaints that his alopecia has been progressing.  
The veteran explained that he cuts his hair very short to 
mitigate the appearance of patchy hair growth on his scalp.  
His scalp has not itched.  Objectively, there was a decreased 
amount of hair on the scalp in a patchy, irregular 
distribution.  There was no scarring or inflammation.  The 
relevant diagnosis was patchy, irregular alopecia, etiology 
unknown.  

Additional evidence consists of the veteran's variously dated 
written statements, July 1998 and July 1999 RO hearing 
testimony, September 2000 Board hearing testimony, and 
photographs.

As is the case in rating the veteran's service-connected 
tinea versicolor, which has already been addressed herein, 
the veteran's alopecia is also rated by applying the criteria 
set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7806.  As the schedular criteria for rating a disability 
under these Diagnostic Codes have already been recited 
herein, the Board finds it unnecessary to do so again here.  

After a review of the evidence of record in conjunction with 
applicable laws and regulations, the Board finds that a 10 
percent disability rating is warranted.  The veteran's 
service-connected alopecia results in significant and 
progressive hair loss of the scalp, as well as patchy and 
irregular hair growth for the remaining hair.  While rating 
criteria does not expressly contemplate such a situation, by 
analogy the Board believes that the current disability 
picture may be likened to either moderate scaring of the head 
to warrant a 10 percent rating under Code 7800 or as eczema 
with exfoliation, exudation or itching involving an exposed 
area to warrant a 10 percent rating under Code 7806.  

However, the evidence does not show that the hairloss can be 
viewed by analogy to severe scarring under Code 7800 or as 
producing constant exudation or itching, extensive lesions, 
or marked disfigurement under Code 7806.  While the evidence 
does show some change in appearance which in the Board's view 
does warrant a compensable rating, it is not so severe as to 
warrant more than a 10 percent evaluation by analogy to the 
criteria under Codes 7800 or 7806.   

III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disabilities at 
issue have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Moreover, with regard to both issues the Board is unable to 
find that there is an approximate balance between the 
positive evidence and the negative evidence to otherwise 
permit a favorable determination as to the tinea issue or a 
more favorable determination as to the alopecia issue.  38 
U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for tinea versicolor is not warranted.  To this extent, the 
appeal is denied. 

Entitlement to a 10 percent disability rating, but no higher, 
for alopecia, is warranted.  To this extent, the appeal is 
granted. 


REMAND

As noted earlier, the Veterans Claims Assistance Act of 2000 
was signed into law during the course of this appeal.  Among 
the specific provisions of the Veterans Claims Assistance Act 
of 2000, VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

Review of the claims file with regard to the sinus disability 
and restless leg syndrome service connection issues reveals 
that the medical questions involved are complex.  It further 
appears that the record includes some conflicting medical 
opinions.  For example, with regard to the issue of 
entitlement to service connection for a sinus disability, a 
May 1998 VA nose and sinus examination report explained that 
the veteran's symptomatology was due to his diagnosed 
deviated nasal septum but did not find any relationship of 
his sinus symptoms to service.  However, a July 1998 letter 
from a private physician, Wallace E. Duff, M.D., states that 
the veteran's chronic sinus symptoms are related to his nasal 
septum deviation coupled with exposure to noxious fumes, 
etc., while he was in the armed services.  

Concerning the issue of entitlement to service connection for 
restless leg syndrome, a VA examination report, with 
associated tests, studies, and addendums, dated in the 
January 1997 and February 1997, suggests that the veteran 
does suffer from restless leg syndrome.  However, no 
indication is made as to whether such a disability, if it 
definitely is found to exist medically, is related in any way 
to service.     

The Board must find that the evidence now of record is not 
adequate to allow for proper appellate review of the sinus 
disability and restless leg syndrome issues.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all pertinent VA and 
private medical records which are not 
already of record.  

2.  The RO should also review the record 
and determine if any other action is 
necessary to comply with the 
notice/assistance to the veteran 
requirements of the Veterans Claims 
Assistance Act of 2000.

3.  The veteran should then be afforded 
the appropriate VA special examinations 
to evaluate the veteran's disability 
which he has claimed as a sinus 
disability and his claimed restless leg 
syndrome.  The veteran's claims file must 
be made available to the examiners for 
review in connection with the 
examinations.  Any special tests and/or 
studies deemed necessary by the examiners 
should be accomplished.  

With regard to the disability claimed by 
the veteran as a sinus disability, the 
appropriate examiner should clearly 
report all found chronic disorders and 
should specifically determine whether the 
veteran suffers from rhinitis, sinusitis, 
and/or a deviated nasal septum.  With 
regard to these disorders if found, the 
examiner should offer a detailed opinion 
as to whether it is at least as likely as 
not that each such found disorder is 
related to the veteran's military 
service, including any exposure to fumes, 
etc.  

With regard to the restless leg syndrome 
issue, the appropriate examiner should 
clearly indicate whether a medical 
diagnosis of such claimed disorder is 
warranted and, if so, the examiner should 
offer an opinion as to its etiology 
including whether it is at least as 
likely as not that such disorder is 
related to the veteran's military 
service.

4.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether service 
connection for disability which the 
veteran claims as a sinus disability 
and/or restless leg syndrome may be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any benefit which is not 
granted.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on 


the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

